                                                             1   Lawrence D. Hirsch, SBN 004982
                                                             2   Robert R. Northrop, SBN 033088
                                                                 PARKER SCHWARTZ, PLLC
                                                             3   7310 N. 16th Street, Suite 330
                                                                 Phoenix, Arizona 85020
                                                             4
                                                                 Telephone: (602) 282-0477
                                                             5   Facsimile: (602) 282-0478
                                                                 lhirsch@psazlaw.com
                                                             6   rnorthrop@psazlaw.com
                                                             7   Attorneys for Creditor

                                                             8
                                                                                         UNITED STATES BANKRUPTCY COURT
                                                             9
                                                                                                  DISTRICT OF ARIZONA
                                                            10

                                                            11                                                 Chapter 13 Proceedings
PARKER SCHWARTZ, PLLC
                        7310 North 16th Street, Suite 330




                                                                  In Re:
                                                            12
                                                                                                               Case No. 2:20-bk-09587-PS
                            Phoenix, Arizona 85020




                                                            13    Christina L. Bingham
                                                            14       Debtor.                                    NOTICE OF FILING MOTION TO
                                                                  _________________________________               MODIFY AND ANNUL THE
                                                            15
                                                                                                                     AUTOMATIC STAY
                                                            16    John Bingham
                                                            17                                                      (Assigned to the Hon. Paul Sala)
                                                                     Movant,
                                                            18
                                                                  Christina L. Bingham
                                                            19

                                                            20       Respondent.

                                                            21

                                                            22         NOTICE IS HEREBY GIVEN that the Movant has filed a motion requesting the
                                                            23   automatic stay be modified and annulled, the details of which are as follows:
                                                            24         Movant asserts that Debtor entered into a Stipulated Order Re Rule 69 Agreement on
                                                            25   October 19, 2020 modifying the Decree of Dissolution of marriage of Debtor and Movant
                                                            26   without disclosing the existence of this pending, and improperly noticed, Chapter 13 proceeding.
                                                            27   Therefore, Movant is entitled to an order to annul the stay so as to protect the validity of the
                                                            28   Rule 69 Agreement and to modify the stay so that Movant may pursue any and all rights and
                                                                 Case 2:20-bk-09587-PS     Doc 47 Filed 02/24/21 Entered 02/24/21 16:31:37          Desc
                                                                                            Main Document    Page 1 of 3
                                                             1   remedies under applicable State law as to new Modification of the Decree of Dissolution and the
                                                             2   Rule 69 Agreement.
                                                             3          FURTHER NOTICE IS HEREBY GIVEN that pursuant to Local Bankruptcy Rule
                                                             4   4001 if no objection is filed with the court and a copy served on Movant whose address is:
                                                             5

                                                             6                         John Bingham
                                                                                       c/o Lawrence D. Hirsch, Esq.
                                                             7                         and Robert R. Northrop, Esq.
                                                             8                         PARKER SCHWARTZ, PLLC
                                                                                       7310 North 16th Street, Suite 330
                                                             9                         Phoenix, Arizona 85020
                                                            10
                                                                 WITHIN 14 DAYS of service of the motion, the motion for relief from the automatic stay
                                                            11
PARKER SCHWARTZ, PLLC




                                                                 may be granted without further hearing.
                        7310 North 16th Street, Suite 330




                                                            12
                            Phoenix, Arizona 85020




                                                            13
                                                                        RESPECTFULLY SUBMITTED this 24th day of February, 2021.
                                                            14
                                                                                                               PARKER SCHWARTZ, PLLC
                                                            15

                                                            16
                                                                                                           __/s/ Lawrence D. Hirsch____________
                                                            17                                             Lawrence D. Hirsch
                                                                                                           Robert R. Northrop
                                                            18
                                                                                                           Attorneys for Creditor
                                                            19
                                                                  Filed via ECF and copies sent by
                                                            20    Email this 24th day of February, 2021, to:
                                                            21    Thomas McAvity
                                                                  Phoenix Fresh Start Bankruptcy
                                                            22    4602 E. Thomas Rd, Ste S-9
                                                                  Phoenix, AZ 85018
                                                            23    tom@fphxfreshstart.com
                                                                  Attorney for Debtor
                                                            24
                                                                  Russell Brown
                                                            25    3838 North Central Avenue, Suite 800
                                                                  Phoenix, AZ 85012-1965
                                                            26    mail@ch13bk.com
                                                            27    A copy of the foregoing was mailed on
                                                                  this 24th day of February, 2021, to:
                                                            28
                                                                  All creditors and parties in interest
                                                                 Case 2:20-bk-09587-PS       Doc 47 Filed2 02/24/21 Entered 02/24/21 16:31:37      Desc
                                                                                              Main Document     Page 2 of 3
                                                                  listed on the Creditor Mailing list
                                                             1    for Case No. 2:20-bk-09587-PS
                                                             2

                                                             3    /s/ Elisabeth Maron
                                                                  Elisabeth Maron
                                                             4

                                                             5

                                                             6

                                                             7

                                                             8

                                                             9

                                                            10

                                                            11
PARKER SCHWARTZ, PLLC
                        7310 North 16th Street, Suite 330




                                                            12
                            Phoenix, Arizona 85020




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 Case 2:20-bk-09587-PS       Doc 47 Filed3 02/24/21 Entered 02/24/21 16:31:37   Desc
                                                                                              Main Document     Page 3 of 3
